NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



LONARSH WILLIAMS, DOC #300573,             )
                                           )
             Appellant,                    )
                                           )
v.                                         )
                                           )      Case No. 2D16-233
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed September 12, 2018.

Appeal from the Circuit Court for Polk
County; John K. Stargel, Judge.

James Domineck, Jr., Lakeland, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, SLEET, and BADALAMENTI, JJ., Concur.